Taylor-D v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-146-CR

     DAVID WAYNE TAYLOR,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee 

From the Criminal District Court No. 4
Dallas County, Texas
Trial Court # F-92-44011-K 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On October 20, 1994, David Wayne Taylor filed a motion to dismiss his appeal.  In relevant
portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Although Taylor's motion does not specifically withdraw his notice of appeal, we will
construe and treat the motion as such a request.  We have not issued a decision in his appeal.  The
motion is signed personally by Taylor and by his attorney.  He has filed the motion in duplicate,
as required.   Thus, the motion is granted.
      Taylor's appeal is dismissed.


                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 26, 1994
Do not publish